PER CURIAM.
This litigation has been before this court before on a jurisdictional question. Thompson v. Department of Revenue, 276 Or 371, 554 P2d 510 (1976). The issue is the amount of adjustment tax owed by the plaintiff taxpayer as provided by the Western Oregon Small Tract Optional Tax Act, ORS 321.705 and following.
On the taxpayer’s appeal from the Department of Revenue, the Oregon Tax Court set aside the Department’s order and ordered the assessor to recompute the tax. 7 OTR 421 (1978). The taxpayer appealed and the Department cross-appealed. We conclude the Oregon Tax Court was correct in its conclusions. We adopt the Tax Court’s opinion and affirm.
Affirmed.